Exhibit 10.1

 

AMENDMENT NUMBER 1
TO INSURANCE AND INDEMNITY AGREEMENT

 

THIS AMENDMENT NUMBER 1 TO INSURANCE AND INDEMNITY AGREEMENT (this “Amendment”),
dated as of June 28, 2005 (the “Effective Date”) amends that certain Insurance
and Indemnity Agreement, dated as of December 31, 2002 (as amended, modified or
supplemented from time to time as permitted thereby, the “Insurance and
Indemnity Agreement”) by and among BRL Universal Compression Funding I 2002,
L.P. (the “Issuer”), Ambac Assurance Corporation (the “Insurer”), Universal
Compression, Inc. (the “Manager”), UCO Compression 2002 LLC (the “Head Lessee”)
and Wells Fargo Bank, National Association, successor by merger to Wells Fargo
Bank Minnesota, National Association, as indenture trustee (the “Indenture
Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer, Insurer, Manager, Head Lessee and the Indenture Trustee
have previously entered into the Insurance and Indemnity Agreement;

 

WHEREAS, the parties desire to amend the Insurance and Indemnity Agreement in
order to modify certain provisions of the Insurance and Indemnity Agreement;

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

SECTION 1.                                Defined Terms.  Capitalized terms used
in this Amendment and not otherwise defined herein shall have the meanings
assigned in the Insurance and Indemnity Agreement.

 

SECTION 2.                                Full Force and Effect.  Other than as
specifically modified hereby, the Insurance and Indemnity Agreement shall remain
in full force and effect in accordance with the terms and provisions thereof and
is hereby ratified and confirmed by the parties hereto.

 

SECTION 3.                                Amendment to the Agreement.  Pursuant
to Section 6.1 of the Insurance and Indemnity Agreement, as of the Effective
Date, the following amendments are being made to the Insurance and Indemnity
Agreement:

 

(a)                                  Section 2.6(h) of the Agreement is hereby
amended and modified to add the following proviso to the end thereof:

 

“; provided, however, that with respect to the fiscal year ended 2005, annual
financial statements of the Issuer shall be delivered within one hundred eighty
(180) days of the end of such fiscal year.”

 

(b)                                 Section 2.9(g) of the Agreement is hereby
amended and modified to add the following proviso to the end thereof:

 

“; provided, however, that with respect to the fiscal year ended 2005, annual
financial statements of the Head Lessee shall be delivered within one hundred
eighty (180) days of the end of such fiscal year.”

 

1

--------------------------------------------------------------------------------


 

SECTION 4.                                Extension of Draw Date Under
Policies:  Each of the signatories to this Amendment hereby consents to the
amendment of or endorsement to each Policy to provide that the Draw Date (under
and as defined in each such Policy) is extended to September 20, 2024.

 

SECTION 5.                                Representations and Warranties.  In
order to induce the Insurer and the Indenture Trustee to enter into this
Amendment, each of the Issuer, the Manager and the Head Lessee hereby represents
and warrants unto each of the Insurer and the Indenture Trustee as set forth in
this Section 5:

 

(a)                                  Each of the Manager, Issuer, and the Head
Lessee hereby confirms that each of the representations and warranties set forth
in Sections 2.1, 2.5 and 2.8 of the Insurance and Indemnity Agreement, as
applicable, is true and correct as of the Effective Date with the same effect as
though each had been made as of such date, except to the extent that any of such
representations and warranties expressly relate to earlier dates in which case
such representations and warranties shall be correct as of such earlier date.

 

(b)                                 Each of the Issuer, the Manager and the Head
Lessee represents and warrants that, immediately prior to the effectiveness of,
and after giving effect to, the amendments contemplated hereby, no Event of
Default, Manager Default, Head Lease Event of Default, Universal Event, Trigger
Event or Prospective Trigger Event has occurred and is continuing.

 

(c)                                  Each of the Issuer, the Manager and the
Head Lessee hereby represents and warrants to the parties hereto that it
possesses all requisite power and authority to execute and deliver, and to
perform each of its obligations under, this Amendment and to effect the
transactions contemplated hereby, all of which have been duly authorized and
approved by all necessary limited partnership or corporate action, as
applicable, and for which no consent of any Governmental Authority or any other
person is required, and agrees to furnish the Insurer with evidence of such
authorization and approval upon request.

 

(d)                                 No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body or other Person is required for the due execution, delivery or performance
by any of the undersigned of this Amendment or any other documents to be
executed by any of the Issuer, the Manager and the Head Lessee in connection
with this Amendment.

 

(e)                                  This Amendment constitutes, and each other
document executed by each of the Issuer, the Manager and the Head Lessee in
connection with this Amendment will, upon the due execution and delivery
thereof, constitute the legal, valid and binding obligations of each of the
undersigned enforceable in accordance with its terms.

 

SECTION 6.                                Conditions Precedent.  The
effectiveness of this Amendment shall be upon satisfaction of each of the
conditions set forth in this Section 6:

 

(a)                                  The Insurer has received counterparts of
this Amendment and such related documentation as the Insurer or its counsel
shall determine in their reasonable discretion, in form and substance
satisfactory to the Insurer, duly executed and delivered by the parties hereto,
as applicable;

 

(b)                                 The Insurer has received a certificate from
the Issuer, the Manager and the Head Lessee dated as of the Effective Date
stating that (i) all representations and warranties of the Issuer, the Manager
and the Head Lessee set forth in the Insurance and Indemnity Agreement, as
amended hereby, each of the other Related Documents, and this Amendment are true
and correct; and (ii) no Event of

 

2

--------------------------------------------------------------------------------


 

Default, Manager Default, Head Lease Event of Default, Universal Event, Trigger
Event or Prospective Trigger Event has occurred and is continuing;

 

(c)                                  The Insurer has received a certified copy
of the resolutions or certificate of unanimous written consent, as the case may
be, of each of the general partner and the limited partners of the Issuer and
certified copies of the resolutions or certificate of unanimous written consent,
as the case may be, of the Manager and Head Lessee, in each case, approving this
Amendment and the other documents executed in connection herewith and certifying
as of the Effective Date the names and true signatures of persons authorized to
sign this Amendment on behalf of the general partner on behalf of the Issuer and
on behalf of the Manager and Head Lessee;

 

(d)                                 No Event of Default, Manager Default, Head
Lease Event of Default, Universal Event, Trigger Event or Prospective Trigger
Event has occurred and is continuing; and

 

(e)                                  That certain Amendment Number 4 to
Indenture, that certain Amendment Number 4 to Amended and Restated Agreement of
Limited Partnership of BRL Universal Compression Funding I 2002, L.P., that
certain Amendment Number 4 to Series 2002-1 Note Purchase Agreement, that
certain Amendment Number 3 to Head Lessee Security Agreement, and the amendment
of or endorsement to each Policy as set forth in Section 4 above shall each be
effective.

 

SECTION 7.                                Miscellaneous Provisions.

 

(a)                                  This Amendment shall become effective as of
the Effective Date.

 

(b)                                 This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

(c)                                  On and after the execution and delivery
hereof, (i) this Amendment shall be a part of the Insurance and Indemnity
Agreement, and (ii) each reference in the Insurance and Indemnity Agreement to
“this Insurance and Indemnity Agreement” or “hereof”, “hereunder” or words of
like import, and each reference in any other document to the Insurance and
Indemnity Agreement shall mean and be a reference to the Insurance and Indemnity
Agreement as amended or modified hereby.

 

SECTION 8.                                Execution in Counterparts. This
Amendment may be executed by the parties hereto in separate counterparts, each
of which shall be deemed to be an original and all of which shall constitute
together but one and the same agreement.

 

SECTION 9.                                Governing Law. THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES, PROVIDED THAT SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –

SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the date first above written.

 

 

 

ISSUER:

 

 

 

 

 

 

 

BRL UNIVERSAL COMPRESSION FUNDING I
2002, L.P.

 

 

 

 

 

By:

BRL Universal Compression Management 2002,
Inc., its General Partner

 

 

 

 

 

 

By:

 

/s/ Gregory C. Greene

 

 

 

 

Gregory C. Greene, President

 

 

 

 

 

 

 

 

 

INDENTURE TRUSTEE:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, SUCCESSOR BY MERGER TO
WELLS FARGO BANK MINNESOTA, NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

 

 

By:

/s/ Edna Barber

 

 

Edna Barber, Assistant Vice President

 

 

 

 

 

 

 

 

 

MANAGER:

 

 

 

 

 

UNIVERSAL COMPRESSION, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Lee Sumrall

 

 

Lee Sumrall, Vice President

 

 

 

 

 

 

 

 

 

HEAD LESSEE:

 

 

 

 

 

UCO COMPRESSION 2002 LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Lee Sumrall

 

 

Lee Sumrall, Vice President

 

--------------------------------------------------------------------------------


 

 

INSURER:

 

 

 

 

 

AMBAC ASSURANCE CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Harris C. Mehos

 

Name:

Harris C. Mehos

 

Title:

First Vice President

 

--------------------------------------------------------------------------------